 



Exhibit 10.9
RESTATED
ZIMMER, INC.
LONG TERM DISABILITY INCOME PLAN
FOR HIGHLY COMPENSATED EMPLOYEES
     Zimmer, Inc. (the “Company”) hereby restates in its entirety the Long Term
Disability Plan for Highly Compensated Employees (the “Plan”), originally
effective August 6, 2001. The purpose of this Plan is to supplement the group
long term disability income program and individual policies sponsored by Zimmer,
Inc. for the benefit of eligible employees of Zimmer, Inc. and its participating
subsidiaries and affiliates.
     This restated Plan is effective January 1, 2007. The Plan is an unfunded
employee welfare benefit plan, as defined in section 3(1) of ERISA, for the
purpose of providing income protection for eligible highly compensated employees
for an Employee’s Disability that extends beyond the period during which
benefits are provided under the Zimmer, Inc. Short Term Disability Plan, subject
to the terms of the Plan.
ARTICLE I
DEFINITIONS
     Whenever used in this Plan, the following terms shall have the meanings
hereinafter set forth unless a different meaning is plainly required by the
context:
     1.1 “Base Group LTD Plan” means the group long term disability plan
provided by the Company to eligible employees and insured by Unum/Provident
Insurance Company or its successor.
     1.2 “Benefit Waiting Period” means the later of the 180-day period
commencing on the date the Employee becomes Disabled or the end of any short
term disability benefit provided by the Company. The Benefit Waiting Period
shall be applied to each period of Disability. Successive periods of Disability
shall be considered as one period of Disability unless the subsequent Disability
is separated from the previous period of Disability by six months or more of
full-time employment or is due to a cause or causes entirely unrelated to the
previous Disability.
     1.3 “Benefits” means the disability benefits paid each month to an Employee
under the Plan who is Disabled.
     1.4 “Claims Administrator” means the individual or entity that the Plan
Administrator has designated as the Claims Administrator for the initial
processing and determination of claims under the Plan.
     1.5 “Code” means the Internal Revenue Code of 1986, as amended.
     1.6 “Company” means Zimmer, Inc., a Delaware corporation.
     1.7 “Disability” or “Disabled” shall have the same meaning as set forth in
the Base Group LTD Plan.
     1.8 “Employee” means a regular, full-time employee of the Employer actively
working a regularly scheduled workweek of at least 40 hours and whose salaried
grade is Z-8 or higher immediately prior to becoming “Disabled” under the Short
Term Disability Plan.
     1.9 “Employer” means the Company and its United States subsidiaries and
affiliates that are participating in the Plan.
     1.10 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

 



--------------------------------------------------------------------------------



 



     1.11 “Monthly Base Earnings” means, as determined by the Employer, the
Employee’s (a) basic monthly wages or salary, (b) 1/12th of 85% of sales
commissions paid to the Employee in the previous calendar year, and (c) 1/12th
of the average of the Employee’s bonus under the Company’s annual incentive plan
for the year preceding the initial date of disability and the target bonus under
that plan for the year in which the disability occurred. Monthly base earnings
shall not include overtime, any gain on any form of an equity or option grant or
any other additional remuneration or special bonus. Monthly Base Earnings shall
be determined as of the day immediately preceding the commencement of the
Employee’s Benefit Waiting Period. If on that date the Employee was receiving no
basic wages or salary, his Monthly Base Earnings shall be determined as of the
date on which he last received basic wages or salary.
     1.12 “Plan” means the Restated Zimmer, Inc. Long Term Disability Income
Plan for Highly Compensated Employees, as may be amended from time to time.
     1.13 “Plan Administrator” means the Zimmer, Inc. Benefits Committee, which
is the “named fiduciary” of the Plan, as defined section 402(a)(2) of ERISA.
     1.14 “Plan Year” means the calendar year.
     1.15 “Preexisting Disability” means an injury, sickness or other condition
that was connected to an Employee’s Disability for which an Employee in the
three-month period preceding the Employee’s eligibility for coverage under the
Base Group LTD Plan:
          1.15.1 received medical treatment, consultation, care, services, or
diagnosis.
          1.15.2 took a prescription medication or had prescription medication
prescribed; or
          1.15.3 had symptoms or conditions which would cause a reasonably
prudent person to seek diagnosis, care, or treatment.
     1.16 “Short Term Disability Plan” means the Zimmer, Inc. Short Term
Disability Plan, as amended from time to time.
     1.17 “Supplemental Income Protection Plan” or “SIP Plan” means the
individual disability policies offered by the Company for each participant for
additional disability benefits.
ARTICLE II
ELIGIBILITY
     2.1 Eligible Employees. All Employees are eligible to participate in the
Plan except for the following Employees and employees who are specifically
excluded from the Plan:
          2.1.1 All Employees of the Employer who are working in Puerto Rico.
          2.1.2 All leased employees, as defined in section 414(n) of the Code,
all independent contractors and all other individuals whom the Employer does not
treat as its employees for federal income and employment tax purposes, even if
it is subsequently determined by a court or the Internal Revenue Service that
such individuals should be, or should have been, properly classified as common
law employees of the Employer.
          2.1.3 All temporary employees, as classified by the Company,
regardless of the amount of hours that such employee works per week or year.

2



--------------------------------------------------------------------------------



 



          2.1.4 Employees whose terms of employment with the Employer are the
subject of a collective bargaining agreement, unless such collective bargaining
agreement specifically provides for the inclusion of such Employees under the
Plan.
     2.2 Commencement of Participation. Unless excluded above, an eligible
Employee shall commence participation in the Plan on the later of (a) the 181st
day after commencing employment with the Employer or (b) the date his Employer
is designated to participate in the Plan.
     2.3 Preexisting Disability. An Employee who became “Disabled” within the
first 12 months of his eligibility under the Base Group LTD Plan as a result of
a Preexisting Disability shall not be eligible to receive Benefits under this
Plan at any time for that Disability.
ARTICLE III
BENEFITS
     Subject to the requirements contained throughout the Plan, the following
sets forth the Benefits payable under the Plan:
     3.1 Determination of Disability. The determination of whether an Employee
is Disabled shall be based upon the final decision of the insurer for the Base
Group LTD Plan; provided, however, that the Plan Administrator reserves the
absolute right to determine whether and when the Employee forfeited any rights
to Benefits for any reason set forth in Article IX.
     3.2 Duration of Payments. At the end of the Benefit Waiting Period, the
Employee shall, unless the claim has been denied as provided in Article IX, be
paid during the period he is Disabled the applicable Benefits as provided in
Section 3.3, commencing with the day next following expiration of the Benefit
Waiting Period (the “Benefit Commencement Date”) and ceasing on the earliest of
the following dates:
          3.2.1 the date the Employee ceases to be Disabled,
          3.2.2 the date of failure to submit evidence of continuing Disability,
          3.2.3 the date the Employee accepts or refuses a job offered to him by
the Employer at a salary at least equal to that which he was earning immediately
prior to his becoming Disabled, provided for purposes of this Section 3.2.3 that
(i) he is qualified for such job by reason of education or experience, (ii) he
is, or becomes, qualified by reason of training, and (iii) he does not have an
impairment which prevents him from performing the essential duties of that job,
or
          3.2.4 the first day of the month next following the Employee’s 65th
birthday if an Employee’s Benefit Commencement Date occurs before attaining age
63 and 6 months, (ii) the last day of the 18th calendar month after the
Employee’s Benefit Commencement Date if an Employee’s Benefit Commencement Date
occurs after attaining age 63 and 6 months but before attaining age 70,
(iii) the last day of the 12th calendar month after the Employee’s Benefit
Commencement Date if an Employee’s Benefit Commencement Date occurs after
attaining age 70 but before attaining age 74, or (iv) the last day of the sixth
calendar month after the Employee’s Benefit Commencement Date if an Employee’s
Benefit Commencement Date occurs after attaining age 74.
     Notwithstanding anything to the contrary in this Section 3.2, an Employee
who is receiving Benefits under the Plan may elect under Section 7.4 of the
Zimmer, Inc. Retirement Income Plan (the “Retirement Income Plan”) to have such
Benefit payments cease for the purposes of retirement or early retirement under
the Retirement Income Plan, and the Employee shall no longer be eligible to
participate under this Plan.
     3.3 Amount of Benefits. The monthly Benefit shall be an amount equal to 70%
of the Employee’s Monthly Base Earnings, reduced by the total monthly amount of
disability income or other amounts

3



--------------------------------------------------------------------------------



 



which are or should be payable or have been paid to the Employee from all the
sources listed under Section 3.4 and Section 3.8 for the period he is receiving
or is entitled to receive monthly Benefits under the Plan.
     3.4 Benefit Offsets. Benefits under this Plan shall be offset fully by any
income benefits, including lump sums, the employee receives or is entitled to
receive from the following sources by virtue of his Disability:
          3.4.1 The disability or retirement provisions of the Social Security
Act and the Railroad Retirement Act, and the applicable Unemployment
Compensation, Workers’ Compensation and Occupational Diseases Acts. Periodic
cost-of-living increases in Social Security or Railroad Retirement benefits
occurring after the individual becomes Disabled will not be offset against the
individual’s Benefit under this Plan. If the individual is eligible for but has
waived participation in the Social Security or Railroad Retirement program, or
has failed to apply for benefits available under those programs, or has declined
coverage or failed to apply for benefits available under the applicable
Unemployment Compensation, Workers’ Compensation or Occupational Diseases Acts,
his or her cash benefits under this Plan will be reduced by the amounts that
would normally have been awarded under any of those programs.
          3.4.2 Disability benefits payable under any federal, state or local
worker’s compensation law or any employer liability law including any state
disability program.
          3.4.3 Disability benefits payable under any federal, state or local
governmental plan with respect to which the Company has made contributions.
          3.4.4 Disability benefits payable under any income replacement plan
maintained by an Employer providing disability benefits, including qualified and
non-qualified retirement plans (but excluding savings plans maintained by the
Company), salary continuance plans, severance pay plans or arrangements and
disability income plans other than this Plan.
          3.4.5 Benefits under this Plan will also be offset by any settlement
or damage award paid by the Employer to a recipient of Benefits under this Plan,
to the extent that such settlement or award is attributable to lost earnings on
account of disability.
          3.4.6 Any and all disability benefits payable under the SIP Plan,
including any catastrophic benefits. For purposes of determining the SIP Plan
benefits, if a participant failed to enroll under the SIP Plan or converted the
SIP Plan into a long term care program, he shall be deemed to have received the
maximum benefits under the SIP Plan for purposes of offsetting benefits under
this Plan.
     3.5 Duty to Notify Claims Administrator. The Employee must inform the
Claims Administrator of any disability income under 3.4.1 through 3.4.5 above
that is paid to such Employee immediately upon receiving such payment. The
failure to notify the Claims Administrator shall constitute grounds for the
immediate termination of Benefits hereunder to that Employee.
     3.6 Duty to Apply for Benefits. It shall be the responsibility of the
Employee to apply for all benefits under 3.4.1 through 3.4.5 above to which he
may be entitled and it shall be the further responsibility of the Employee to
file an appeal following a denial of any such benefits. If within a reasonable
period of time as determined in the sole discretion of the Plan Administrator or
the Claims Administrator, the Employee fails to apply for such benefits or fails
to file an appeal of a denial of such benefits, the Employee’s Benefits under
the Plan shall be offset by the Claims Administrator’s reasonable estimate of
the amount of such benefits to which the Employee would have been entitled had
proper application or appeal been made, assuming that such application or appeal
would have been successful.
     3.7 Overpayment of Benefits. The Plan shall have the right to recover any
overpayment of Benefits, either directly from the Employee or by deduction of
the full amount of overpayment from any part or all

4



--------------------------------------------------------------------------------



 



of the Employee’s future Benefits that otherwise would have been payable under
the Plan. Any such amount recovered shall be paid to the Company.
     3.8 Subrogation. In the event of any payment of Benefits under the Plan to
any Employee, the Plan shall, to the full extent of such Benefit payments and
future Benefit payments, be subrogated fully to any and all of the rights of
recovery of the Employee arising out of any claim or cause of action which may
accrue because of the action or inaction (negligent or otherwise) of a third
party that gave rise to the condition, in whole or in part, which caused the
Employee to become Disabled. Any such Employee agrees to reimburse the Plan for
any and all Benefit payments made under the Plan out of any monies recovered
from such third party (or any insurer thereof) as the result of any judgment,
settlement or otherwise, without reduction for any attorney’s fees or other
expenses incurred in connection with the recovery of such amounts. The Employee
shall do whatever is necessary to secure the Plan’s subrogation rights, do
nothing to prejudice them, and notify the Plan Administrator of any potential
recovery that may become payable as soon as the Employee is aware of such
potential recovery and must notify the Employer immediately of any actual
recovery that is paid or becomes payable to the Employee. Reimbursement is
required at the time the third party’s liability is determined and paid to the
Employee or his attorney or other representative whether by settlement, judgment
or otherwise. If the amount actually received by the Employee from the third
party or its insurer exceeds the total amount of Benefits paid up to the date of
recovery by the Employee, the excess shall offset future Benefits until the
amount of such Benefits equals such excess. If an Employee refuses to cooperate
or reimburse the Plan, all benefits under this Plan shall cease, with no further
benefits payable.
     3.9 Condition to Receive Benefits. As a condition to the receipt of
Benefits, the Employee shall be required to execute all assignments, liens, and
any other documents the Plan Administrator may deem necessary to secure such
rights, including, but not limited to, agreements setting forth the Plan’s
overpayment and subrogation recovery rights as set forth in Sections 3.7 and 3.8
above. The failure to execute or honor such assignment may result in the
immediate disqualification, denial, or loss of Plan Benefits under Article IX of
the Plan.
     3.10 Payment for Part of a Month. In the event that an Employee is entitled
to payment under the Plan for only part of a month, a portion of his monthly
Benefit shall be payable calculated as follows: The amount of his monthly
Benefit shall be divided by 30 to arrive at a daily rate, and such daily rate
shall then be multiplied by the number of calendar days in the month during
which the Employee was eligible for Benefits under the Plan.
ARTICLE IV
FUNDING
     The Plan is funded through the general assets of the Company, which pays
the full cost of the Plan. Employees are not required or permitted to contribute
to the Plan.
ARTICLE V
ADMINISTRATION
     5.1 Plan Administrator. In addition to those discretionary authority and
responsibilities provided elsewhere herein, the Plan Administrator shall have
the discretionary authority and responsibility to:
          5.1.1 determine whether an Employee is Disabled;
          5.1.2 grant or deny an Employee’s claim for Benefits under the Plan;
          5.1.3 require any person to furnish such information as the Plan
Administrator may request for the purpose of the proper administration of the
Plan and as a condition to receiving any Benefit under the Plan;

5



--------------------------------------------------------------------------------



 



          5.1.4 make and enforce such rules and regulations and prescribe the
use of such forms as he deems necessary for the efficient administration of the
Plan;
          5.1.5 decide such questions as may arise in connection with the Plan
including, but not limited to, questions concerning the eligibility of any
Employee to participate in or receive Benefits under the Plan;
          5.1.6 determine the amount of Benefits which shall be payable to an
Employee in accordance with the provisions of the Plan and to authorize payment
of such Benefits;
          5.1.7 require as a condition of receiving any Benefits payable under
the Plan, the filing of an authorization or release by the spouse of an Employee
divesting such spouse of any rights in the Plan or in any payments thereunder
which such spouse may have by operation of law under the laws of his matrimonial
domicile or otherwise;
          5.1.8 comply with all reporting and disclosure requirements with
respect to the Plan;
          5.1.9 interpret and construe the provisions of the Plan and to resolve
ambiguities, inconsistencies and omissions therein, and to the extent the Plan
Administrator shall determine to be necessary or appropriate, deviate from the
literal terms of the Plan to operate the Plan in compliance with the provisions
of applicable law;
          5.1.10 employ legal counsel who may be counsel to the Company and such
other specialists or persons as he deems necessary or desirable in connection
with the administration of the Plan; and
          5.1.11 delegate any of his responsibilities to other persons
designated by him as he may deem necessary or appropriate, including, but not
limited to, the determination of questions concerning the eligibility of any
employee to participate in or receive benefits under the Plan, the
interpretation and construction of the provisions of the Plan and the resolution
of ambiguities, inconsistencies and omissions therein. The delegation of
responsibilities will be effected by written instrument executed by the Plan
Administrator.
The above Sections 5.1.1 through 5.1.11 shall not be considered to be an
exhaustive list of the Plan Administrator’s powers and the Plan Administrator
shall be determined to have discretionary power to make any interpretations of
the Plan and carry out any actions or inactions that he deems reasonable.
     5.2 Claims Administrator. In addition to those discretionary authority and
responsibilities provided elsewhere herein, the Plan Administrator has delegated
to the Claims Administrator the following discretionary authorities and
responsibilities:
          5.2.1 to process the acceptance or denial of an initial claim for
Benefits under the Plan;
          5.2.2 to maintain records necessary for the administration of the
claims review process;
          5.2.3 to require any person to furnish such information as it may
request for the purpose of the proper administration of the claims review
process and as a condition to receiving any Benefits under the Plan;
          5.2.4 to make and enforce such rules and regulations and prescribe the
use of such forms as it deems necessary for the efficient administration of the
claims review process;
          5.2.5 to determine the amount of Benefits which shall be payable to an
Employee in accordance with the provisions of the Plan and to authorize payment
of such Benefits in connection with the claims review process;

6



--------------------------------------------------------------------------------



 



          5.2.6 to require as a condition of receiving any Benefits payable
under the Plan in connection with the claims review process, the filing of an
authorization or release by the spouse of an Employee divesting such spouse of
any rights in the Plan or in any payments thereunder which such spouse may have
by operation of law under the laws of his matrimonial domicile or otherwise;
          5.2.7 to interpret and construe the provisions of the Plan and to
resolve ambiguities, inconsistencies and omissions therein, and to the extent
the Plan Administrator shall determine to be necessary or appropriate, deviate
from the literal terms of the Plan to operate the Plan in compliance with the
provisions of applicable law;
          5.2.8 to decide all levels of appeals as set forth in Section 8.5 of
the Plan;
          5.2.9 to delegate any of its responsibilities as Claims Administrator
to other persons designated by it as it may deem necessary or desirable in
connection with the claims review process. The delegation of responsibilities
will be effected by written instrument executed by the Claims Administrator.
The determinations of the Plan Administrator and the Claims Administrator, or
any of their delegates, as to any question involving the administration and
interpretation of the Plan, shall be final, conclusive and binding upon all
persons claiming any interest in or under the Plan except any such decision that
may be appealed under Article VIII of the Plan or as otherwise provided by law.
It is intended that any discretionary actions to be taken under the Plan by the
Plan Administrator or the Claims Administrator, and any such actions taken by
each person to whom the Plan Administrator or the Claims Administrator has
delegated its responsibilities under the Plan, shall not be subject to de novo
review if challenged in court, by arbitration or in any other forum, and shall
be upheld unless found to be an abuse of discretion by the Plan Administrator,
the Claims Administrator, or any of their delegates.
ARTICLE VI
TEMPORARY ABSENCES
     If an Employee who has satisfied the eligibility requirements is absent
from work due to a leave, his eligibility for Benefits, subject to the
completion of the Benefit Waiting Period, will continue in accordance with the
following provisions:
     6.1 Military Leave. During a military leave of absence, coverage continues
for 30 days or until the Employee enters military service, whichever is sooner.
If an Employee becomes Disabled during the 30 days before entering military
service, Benefits will be paid to him in accordance with the provisions of the
Plan and will continue until recovery or the first day of military service,
whichever is sooner.
     6.2 Unpaid Leave. During an approved unpaid leave of absence, including an
unpaid leave under the Company’s family leave of absence policy or the federal
Family and Medical Leave Act, coverage continues for the full leave period at no
cost to the Employee. If the Employee becomes Disabled during such leave of
absence, and is Disabled on the day he is scheduled to return to work following
such leave of absence, Benefit payments will be paid to him in accordance with
the provisions of the Plan. If the Employee is on an unpaid leave immediately
following a period in which he was Disabled, any subsequent disability during
the unpaid leave will be eligible for benefits only under this Plan, and not the
Short Term Disability Plan, and will be treated as a continuation of the
Employee’s claim for which Benefits were paid immediately preceding the unpaid
leave, even if the condition causing the disability is unrelated to the
condition which caused the prior Disability.
ARTICLE VII
TEMPORARY WORK DUTY
     In the event an Employee returns to work on a part-time or temporary basis,
as permitted under the Base Group LTD Plan, any income earned shall be offset
from the Benefits under this Plan.

7



--------------------------------------------------------------------------------



 



ARTICLE VIII
CLAIMS PROCEDURE
     8.1 Filing a Claim with the Claims Administrator. During the Benefit
Waiting Period, the Claims Administrator will provide the Employee with the
necessary forms and documents to complete to enable the Employee to make a claim
for Benefits under this Plan.
     8.2 Necessary Information. To the extent that the Claims Administrator does
not already have such information, the Employee will be required to provide
information to the Claims Administrator including, but not limited to, the
following:
          8.2.1 his name and Social Security number;
          8.2.2 his supervisor’s name and daytime telephone number;
          8.2.3 the date he last worked;
          8.2.4 the division/location where he works;
          8.2.5 his job title and a brief description of his job duties;
          8.2.6 his home address and telephone number; and
          8.2.7 his doctor’s name, address and telephone number.
     8.3 Prerequisite to Receiving Benefits. The Claims Administrator shall
inform the Employee that no Benefits under the Plan will be paid until the
Employee executes and submits an authorization for the release of medical
information, an overpayment recovery agreement, a subrogation agreement, and any
other forms that the Claims Administrator deems necessary to administer the
Employee’s claim for Benefits.
     8.4 Contact with Doctor. The Claims Administrator shall contact the
Employee’s doctor to obtain information concerning the exact diagnosis, expected
return to work date, subjective symptoms, objective findings and the extent to
which the Employee’s condition prevents him from performing the essential duties
of his usual occupation with the Company. Updated information concerning the
Employee’s condition shall be required from the Employee’s doctor at reasonable
intervals determined by the Claims Administrator based on the extent and
severity of the Employee’s injury or illness. While the Claims Administrator may
request additional information when it is necessary, it is the responsibility of
the Employee to insure the cooperation of his medical providers in responding to
such requests.
     8.5 Claims Procedure for Claims Denied. The appeal procedures set forth in
the Company’s group long term disability policy shall be incorporated herein by
reference, with the exception that the appeal shall be decided by the Zimmer
Plan Administrator.
ARTICLE IX
CIRCUMSTANCES WHICH MAY RESULT
IN DISQUALIFICATION, DENIAL OR LOSS OF BENEFITS
     The Employee’s rights to receive and to continue receiving Benefits under
this Plan may be denied by the Claims Administrator or Plan Administrator, in
their discretion, for any of the following reasons:
     9.1 Ineligibility. The Employee does not meet the eligibility requirements
as set forth in Article II of the Plan.

8



--------------------------------------------------------------------------------



 



     9.2 Failure to Provide Required Information. The Employee fails to submit
evidence of Disability or such forms, assignment, liens, agreements or other
documents that the Plan Administrator or Claims Administrator deems necessary to
administer the Plan.
     9.3 Failure to Submit Evidence or Refusal of Examination. The Employee or
the Employee’s doctor or other healthcare provider does not submit evidence of
continuing Disability that has been requested or the Employee refuses an
independent medical examination or other examinations or tests requested by the
Company or the Claims Administrator to determine whether the Employee is
Disabled.
     9.4 Lack of Disability. The Employee is not, or ceases to be, Disabled.
     9.5 Termination of Employment. The Employee has been terminated or
voluntarily terminates employment with his Employer.
     9.6 Failure to Comply with Doctor’s Requirements. The Employee is not under
the regular care of a doctor as required by his condition or the Employee is not
following the doctor’s treatment plan.
     9.7 Specific Causes of Disability. The Disability results from (i) an
intentionally self-inflicted injury; (ii) participating in an illegal act, or
(iii) war or any act of war, declared or undeclared.
     9.8 Participation in a Felony. The Employee participates in and is
convicted of a felony offense. In this case, the Employee’s Disability shall be
determined to have ceased as of the date that the Employee first participated in
such felony offense.
     9.9 Misconduct. The Employee commits or partakes in any fraud or any other
act or omission detrimental to the Plan or the Company.
     9.10 Breach. The Employee breaches any non-competition agreement with the
Company, including any attempt to invalidate or restrict the terms of the
agreement by judicial means.
     9.11 Group Policy. Any termination of benefits under the Company’s Base
Group LTD Plan shall cause benefits hereunder to terminate.
     9.12 Amendment/Termination of the Plan. The Company reserves the right to
amend or terminate the Plan, including reducing or eliminating any amount of
benefits then being paid to Employees who are Disabled. Employee shall never be
deemed to have “vested” in any benefits or rights under this Plan.
ARTICLE X
GENERAL PROVISIONS
     10.1 Limited Purpose of Plan. The Plan shall not be deemed to constitute a
contract between an Employee and any Employer nor shall anything herein
contained be deemed to give an Employee any right to be retained in the employ
of any Employer or to interfere with the rights of the Employer to discharge any
Employee at any time and to treat him without regard to the effect which such
treatment might have upon him with respect to his participation in the Plan. In
addition, no provision of the Plan is intended to guarantee that Benefit levels
stated in the Plan will remain unchanged in the future.
     10.2 Non-alienation of Benefits. Except as may be prohibited by law, no
right or interest of any Employee in the Plan and no payment of any Benefits
under the Plan to any Employee shall be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance or charge, whether
voluntary or involuntary, and any attempt to so anticipate, alienate, sell,
transfer, assign, pledge, encumber or charge the same shall be void. Nor shall
any such right, interest, benefit, distribution or payment be in any way liable
for or subject to the debts, contracts, liabilities, engagements or torts of any
person entitled to such right, interest,

9



--------------------------------------------------------------------------------



 



benefit, distribution or payment. If any Employee is adjudicated bankrupt or
purports to anticipate, alienate, sell, transfer, assign, pledge, encumber or
charge any such right, interest, benefit, distribution or payment, voluntarily
or involuntarily, the Plan Administrator, in his discretion, may hold or apply
or cause to be held or applied such right, interest, benefit, distribution or
payment or any part thereof to or for the benefit of such Employee in such
manner as the Plan Administrator shall direct.
     10.3 Facility of Payment. If the Plan Administrator determines that any
person entitled to Benefits under the Plan is incompetent or is unable to care
for his affairs by reason of physical or mental disability, the Plan
Administrator may cause all payments thereafter becoming due to such person to
be made to any other person for his benefit, without responsibility to follow
the application of amounts so paid. Benefit payments made pursuant to this
provision shall completely discharge Zimmer, Inc., its subsidiaries and
affiliates, the Plan Administrator and the Claims Administrator with respect to
such Benefit payments.
     10.4 Fiduciary Responsibility. It is intended that, to the maximum extent
permitted by ERISA, each person who is a “fiduciary” with respect to the Plan
(as that term is defined in section 3(21) of ERISA) shall be responsible for the
proper exercise of his own powers, duties, responsibilities and obligations
under the Plan, as shall be each person designated by any fiduciary to carry out
any fiduciary responsibility with respect to the Plan, and no fiduciary or other
person to whom fiduciary responsibilities are allocated shall be liable for any
act or omission of any other fiduciary or of any other person designated to
carry out any fiduciary or other responsibility under the Plan. Any fiduciary
under the Plan, and any person to whom any such fiduciary may have delegated any
duty or power in connection with the administration of the Plan, the Company,
and the officers and directors thereof, shall be entitled to rely conclusively
upon and shall be fully protected in any action omitted, taken or suffered by
them in good faith in reliance upon any actuary, accountant, counsel or other
specialist or person selected in accordance with the provisions of the Plan or
in reliance upon any tables, evaluations, certificates, opinions or reports
which shall be furnished by any of them or any insurance company.
     10.5 Exclusive Benefit Rule. The Plan Administrator and the Claims
Administrator shall administer the Plan for the exclusive benefit of the
Employees.
     10.6 Governing Law. The provisions of the Plan shall be construed,
administered and governed under the laws of the State of Indiana to the extent
such laws have not been superseded by ERISA.
     10.7 Compensation and Expenses. All ordinary and necessary expenses of the
administration of the Plan shall be paid by the Company.
     10.8 Construction. For purposes of interpretation of the Plan, the
masculine pronoun includes the feminine, and the singular includes the plural,
wherever appropriate. In addition, the headings for each Article and Section are
intended for reference only, and if there is any conflict between such headings
and the text of this Plan, the text shall control.
ARTICLE XI
AMENDMENT AND TERMINATION OF THE PLAN
     11.1 Amendment. The Company may amend the Plan at any time and from time to
time. Any amendment, modification, suspension or termination of any part or all
of the Plan may be made by the Plan Administrator, except that amendments
causing an additional material expense to the Company will require the approval
of the Zimmer, Inc. Benefits Committee.
     11.2 Termination. While the Company and each Employer intends to continue
the Plan indefinitely, the Company reserves the right to terminate the Plan at
any time through action taken by its Board of Directors and each Employer
reserves the right to terminate its participation in the Plan at any time.

10